Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  ALLOWANCE
                                        EXAMINER'S AMENDMENT 
1.     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
       The application has been amended as follows: claims 7-13 are cancelled.

2.    Claims 1, 3-4, 6, 15 and 17 are allowable while 2, 5, 7-14, 16 and 18-19 are cancelled. 
3.    The following is an examiner's statement of reasons for allowance: the prior art of record when considered as a whole, alone or in combination, fail to neither teach nor render obvious the limitation of a heated air of the condenser rises upwardly and is configured to enter said housing and be cooled via the cooling system, wherein the cooling system includes a pump, which is in fluid connection with a reservoir; wherein the pump moves a fluid held in the reservoir to at least one evaporative pad; wherein said at least one evaporative pad interfaces with said heated air in order to chill said heated air into a cooled air; wherein the pump is wired to a control module, which controls the pump; wherein the control module is wired to a cooling fan, which is able to draw in the heated air into the housing; wherein the cooling fan propels the heated air across the at least one evaporative pad in order to convert said heated air into the chilled air; wherein an air filter is located inside of said housing; wherein said air filter is adjacent to said at least one evaporative pad; wherein the air filter is provided in order to filter the cooled air prior to exiting the housing and into the atmosphere. 
4.     Closest prior art: Taylor (US 4,939,907) teaches a gas processing device (refer to Figs. 1-2) comprising: a cooling system (i.e. evaporative precooler air-conditioning system; refer to col.2, lines 34-35; Figs. 1-2); wherein an air flow (i.e. ambient air through the vents V as indicated by arrows B) is drawn from atmospheric gases; wherein the cooling system cools the air flow (refer to col.2, lines 34-35, wherein supplying precooled air to cool air in order to cool warm air around the unit); wherein a housing (C, 12) is adapted to interface with a condenser (i.e. condenser in housing C; refer to col.5, lines 6-10; Fig. 1) of an air-conditioning unit (10); wherein heated air of the condenser rises upwardly and is configured to enter said housing and be cooled via a cooling system (refer to col.1, lines 28-31, wherein draws ambient air through both of these condenser coil sections and exhausts upwardly through a single circular top opening to condenser precooling system or an evaporative precooler 10). 
         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."                                                
 
        

                                                 Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763